Exhibit 10.28

 

Description of Certain Information Regarding Employment and Compensation
Arrangements

with Certain Executive Officers

 

The description below contains only certain information regarding employment and
compensation arrangements with certain executive officers of Sunterra
Corporation. It does not contain a complete description. Additional information
can be found in our proxy statements, reports, and other exhibits filed by us
with the Securities and Exchange Commission.

 

Nicholas J. Benson

 

On November 19, 2001, Sunterra Corporation (“we”) entered into an amended and
restated employment agreement with Nicholas J. Benson, our President and Chief
Executive Officer. The employment agreement provided for an initial term of
three years, and in November 2004, the agreement was orally modified to provide
for the initial term to end on November 19, 2005. After the initial term, the
employment term extends for consecutive periods of one year if we and Mr. Benson
agree to each such extension.

 

The employment agreement provides for a salary of $450,000 annually, which was
increased by oral modification in November 2004 to $750,000, effective January
1, 2004. Under the agreement, Mr. Benson is also eligible to receive an annual
cash bonus amount of up to $550,000, which was increased by oral modification in
November 2004, to $780,000, based on the attainment of quantitative performance
goals agreed upon annually by our compensation committee and Mr. Benson.

 

Pursuant to the employment agreement, we provide the following benefits to Mr.
Benson: (i) reimbursement of temporary housing expenses for Mr. Benson and his
family of up to $4,000 per month, plus payments to make Mr. Benson whole with
respect to related income taxes, if applicable (this benefit was terminated in
2004 by oral modification); (ii) reimbursement of reasonable costs for travel by
Mr. Benson between England and our executive offices, plus payments to make Mr.
Benson whole with respect to related income taxes, if applicable; (iii)
reimbursement of round-trip economy class travel between England and the United
States twice per calendar year for Mr. Benson’s family, plus payments to make
Mr. Benson whole with respect to related income taxes, if applicable (this
benefit was terminated in 2004 by oral modification); (iv) an automobile in the
United Kingdom and in the United States for employment and personal use, as well
as reimbursement of reasonable related expenses, (v) pension contributions in an
amount equal to 7% of Mr. Benson’s salary and guaranteed bonus (which, pursuant
to Mr. Benson’s original employment agreement, was $150,000); (vi) reimbursement
of tax return preparation costs up to $5,000 per year; and (vii) tax “gross-up”
payments to mitigate any excise tax imposed on Mr. Benson under Section 4999 of
the Internal Revenue Code of 1986 (or to any similar tax imposed by state or
local law), and any penalties and interest with respect to such tax, in
connection with a change of control of Sunterra Corporation within the meaning
of Section 280G of the Code. The employment agreement also permits Mr. Benson to
participate in all other employee benefit plans and programs made available
generally to our employees, including health, insurance, retirement and other
benefit plans and programs.

 

Steven E. West

 

On September 5, 2002, we entered into an employment agreement with Steven E.
West, our Executive Vice President and Chief Financial Officer. Mr. West’s
employment may be terminated by us or Mr. West at any time.

 

The employment agreement provides for a salary of $230,000 annually, which has
been increased over the years and most recently was increased by oral
modification to $375,000, effective January 1, 2004 and to $400,000, effective
January 1, 2005. Under the employment agreement, this salary may be reviewed
annually by our Chief Executive Officer and may be increased from the foregoing
amount. Also under the employment agreement, Mr. West is eligible to receive an
annual cash bonus amount of up to $125,000, which has been increased over the
years and most recently was increased by oral modification to $175,000,
effective January 1, 2004, and to $267,000 effective, January 1, 2005, based on
the satisfaction of certain performance goals established by us annually, in
consultation with Mr. West.



--------------------------------------------------------------------------------

David Lucas

 

On May 24, 2005, we entered into an employment agreement with David Lucas, our
Executive Vice President and Chief Marketing Officer. Mr. Lucas’ employment is
terminable by us or Mr. Lucas at any time.

 

The employment agreement provides for a salary of $350,000 annually. Under the
employment agreement, Mr. Lucas is also eligible to receive an annual cash bonus
amount of up to 100% of his salary, to be awarded in our discretion. He also
will be eligible to receive a pro-rata bonus in an amount up to $87,500 for the
period between his commencement date and September 30, 2005 plus an additional
$50,000, of which both pro-rata bonus and the $50,000 additional bonus are
guaranteed.

 

In addition, subject to final ratification of the restricted stock grants by our
Board of Directors, Mr. Lucas will be granted a minimum of 20,000 shares of
restricted stock pursuant to the Sunterra Corporation 2005 Incentive Plan. The
restricted stock will be subject to a four-year vesting under which Mr. Lucas
will receive 25% on the date of the grant and will vest 25% each year on the
first, second and third anniversaries of the date of grant. We will also pay or
reimburse certain relocation and temporary housing expenses, as defined in the
agreement.

 

Andrew Gennuso

 

On May 21, 2001, we entered into an employment agreement with Andrew Gennuso,
our Senior Vice President of Sunterra Corporation and President of Resort
Marketing International, Inc. The employment agreement provided for an initial
term ending on May 31, 2002. After the initial term, the employment term
automatically extends for consecutive periods of one year unless either party
gives notice of its intent to cancel the automatic extension.

 

The employment agreement provides for a salary of $350,000 annually, which may
be reviewed annually by our Chief Executive Officer and may be increased from
the foregoing amount. Under the employment agreement, Mr. Gennuso is also
eligible to receive an annual cash bonus amount of up to $350,000, based on the
satisfaction of certain performance goals to be established by us, in
consultation with Mr. Gennuso.

 

David R. Harris

 

In February 2004, we entered into an employment agreement with David R. Harris,
our Managing Director of Sunterra Europe. Mr. Harris’s employment is terminable
by us or Mr. Harris at any time, provided proper notice is given.

 

The employment agreement provides for a salary of £200,000 annually, which was
increased by oral modification to £210,000, effective January 1, 2005. Under the
employment agreement, Mr. Harris is also eligible to receive an annual cash
bonus amount of up to £100,000 per year, which was increased by oral
modification to £125,000, effective January 1, 2005, at our discretion, which
will take into account Sunterra Europe’s performance against target and Mr.
Harris’ personal performance.

 

Frederick C. Bauman

 

On January 26, 2003, we entered into an employment agreement with Frederick C.
Bauman, our Vice President, General Counsel and Secretary. Mr. Bauman’s
employment is terminable by us or Mr. Bauman at any time.

 

The employment agreement provides for a salary of $175,000 annually, which was
increased by oral modification to $250,000, effective January 1, 2004, and to
$262,500, effective January 1, 2005. Under the employment agreement, Mr. Bauman
is also eligible to receive an annual cash bonus amount of up to 25% of his
salary, which was increased to up to 30% of his salary, effective January 1,
2004, to be awarded in our discretion.



--------------------------------------------------------------------------------

Robert A. Krawczyk

 

On June 25, 2004, we hired Robert A. Krawczyk as our Vice President and
Corporate Controller. Effective May 6, 2005, Mr. Krawczyk is also our Chief
Accounting Officer. Mr. Krawczyk’s employment is terminable by us or Mr.
Krawczyk at any time.

 

The terms of Mr. Krawczyk’s employment with Sunterra Corporation are outlined in
a letter dated June 25, 2004 and include a base salary of $200,000 per year, an
annual discretionary bonus of up to 20% of such base salary, an option to
purchase 40,000 shares of Sunterra common stock pursuant to the Company’s 2002
Stock Option Plan and eligibility in all of Sunterra Corporation’s other
employee benefit programs.